*253On July 20, 1984, defendant and an accomplice entered a ground-floor apartment and stole a clock radio, two fur coats and a box of jewelry. Police officers saw the burglars leave the apartment with the goods and apprehended them as they fled from the scene. At Central Booking, defendant admitted that he had illegally entered the apartment.
No transcript is available of the trial court’s preliminary instructions to the jury or of the People’s opening remarks. While defendant does not claim that any impropriety occurred during the course of these preliminary proceedings, he nevertheless contends that he is entitled to summary reversal or a reconstruction hearing.
"A presumption of regularity attaches to all judicial proceedings” (People v Gonzalez, 110 AD2d 592). Since defendant has failed to point to any substantive appealable issue, this presumption of regularity is uncontroverted and thus remains in full effect, especially since only the transcripts of the preliminary proceedings are missing. (Supra; cf., People v Rivera, 39 NY2d 519, 525.)
Defendant also asserts that it was reversible error to admit into evidence the detective’s notes of defendant’s postarrest interview. This issue is not preserved as a matter of law and we therefore decline to reach it (CPL 470.05 [2]). Were we to review it in the interest of justice, we would find it to be without merit. Concur—Murphy, P. J., Carro, Kassal and Rosenberger, JJ.